Exhibit 10.6

 

NON-COMPETITION
CONFIDENTIALITY, NON-SOLICITATION,
NON-COMPETITION, AND NON-RECRUITMENT

 

This AMENDED AND RESTATED NONCOMPETITION AGREEMENT (this “Agreement”), dated as
of February 12, 2018, is made by and between Cactus Wellhead, LLC, a Delaware
limited liability company (the “Company”), and Joel Bender (“Employee”).

 

RECITALS

 

WHEREAS, the Company is engaged in the business of providing API 6A well-head
equipment, gate valves and associated services to the oilfield service industry
(the “Business”);

 

WHEREAS, the Company and Employee entered into that certain Noncompetition
Agreement dated August 31, 2011 (the “Original Noncompetition Agreement”);

 

WHEREAS, in connection with the initial public offering of Cactus, Inc., the
Employee will be receiving equity awards in consideration for his services to
Cactus, Inc. and the Company (the “Equity Awards”);

 

WHEREAS, in consideration of the Equity Awards, the Company and Employee desire
to amend and restate the Original Noncompetition Agreement, which shall be
terminated and replaced in its entirety by this Agreement as of the Effective
Date (as defined below); and

 

WHEREAS, the Company and the Employee are parties to an Amended and Restated
Employment Agreement of even date herewith (the “Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties to this Agreement
agree as follows:

 

Section 1.                                          Term. The term of this
Agreement shall commence as of the date first set forth above (the “Effective
Date”) and, except as set forth herein, shall remain in full force and effect
until twelve (12) months after the date that Employee ceases to be an employee
of the Company (the “Term”). Notwithstanding the foregoing, the Term of this
Agreement shall terminate and this Agreement shall be of no further force and
effect if Employee is entitled to severance or other payments under the
Employment Agreement at or after the Termination Date (as defined below) and
such payments are not made by the Company in accordance with the terms of the
Employment Agreement.

 

Section 2.                                          Consideration.

 

(a)                                 The Company has provided and shall provide
Employee access to Confidential Information (as defined below) and Employee
acknowledges and agrees that the Company has entrusted and will be entrusting
Employee, in Employee’s unique and special capacity, with developing the
goodwill of the Company.  In consideration thereof and in

 

--------------------------------------------------------------------------------


 

consideration of the Equity Awards and as a condition to the Company’s
employment of Employee pursuant to the terms of the Employment Agreement,
Employee voluntarily agrees to the covenants set forth in this Agreement.

 

(b)                                 In exchange for Employee’s promise not to
disclose Confidential Information of the Company, the Company has provided and
will provide Employee access to Confidential Information that is unknown to
Employee. Employee and the Company agree that the consideration provided in this
otherwise enforceable agreement gives rise to Company’s interest in restraining
employee from competing.

 

Section 3.                                          Noncompetition and
Nonsolicitation.

 

(a)                                 Acknowledgement. Employee recognizes and
acknowledges that it is essential for the proper protection of the business and
goodwill of the Company and for the proper protection of the Confidential
Information that Employee be restrained: (i) from soliciting or inducing any
employee of the Company to leave the employ of the Company; (ii) from soliciting
the trade of or trading with the customers and of the Company for any business
purpose competitive with the Company’s business; and (iii) from competing
against the Company in connection with the Company’s business.

 

(b)                                 Noncompetition. During the Term, Employee
will not, directly or indirectly, become or be interested in, employed by, or
associated with in any capacity, any other person, corporation, partnership or
other entity whatsoever (a “Person”) engaged in the Business or in any other
businesses (the “New Businesses”) in which the Company was actively engaged as
of the date Employee ceases to be an employee of the Company (the “Termination
Date”) in the Applicable Areas (defined below), or in any geographic or market
area in which the Company is conducting the Business or the New Businesses as of
the Termination Date. Notwithstanding the above, nothing in this Agreement shall
prevent Employee from owning, as an inactive investor, up to five percent (5%)
of the securities of any competitor of the Company, which securities are listed
on a national securities exchange. Furthermore, after the Termination Date,
Employee may become employed in a separate, autonomous division of a Person
(regardless of whether such Person is engaged in the Business or in one or more
of the New Businesses) provided: (i) such division is not in competition with
the Business or with one of the New Businesses, and (ii) Employee is not
materially engaged in any other division or part of such Person.  The
“Applicable Areas” shall be defined as (x) the following states: Alaska, 
Colorado, Oklahoma, Louisiana, Mississippi, Montana, New Mexico, North Carolina,
North Dakota, Ohio, Pennsylvania, Texas, West Virginia, Wyoming; and (y) the
following countries: Australia, China and Israel.

 

(c)                                  Non-Solicitation of Customers. During the
Term, Employee shall not, on Employee’s behalf or on behalf of any other Person
other than the Company, directly or indirectly, solicit, contact, call upon,
communicate with or attempt to communicate with any Person which was a customer
of the Company within twelve (12) months before the Termination Date for the
purpose of soliciting or enticing any such Person to cease doing business with
the Company or to begin doing business with any Person providing competing goods
or services as the Company; provided, that the restrictions set forth in
this Section 3(c) shall only apply to customers of businesses of the Company
with which Employee was materially involved while an employee of the Company.
For the avoidance of doubt, the Company acknowledges the Employee’s ownership

 

--------------------------------------------------------------------------------


 

and participation in Cactus Pipe & Supply, LLC and agrees that such ownership
and participation does not, as of the date hereof, violate the terms and
conditions of this Agreement.

 

(d)                                 Non-Solicitation of Employees. During the
Term, Employee will not, directly or indirectly, hire, contract with, solicit,
or encourage to leave the Company’s employ any of the Company’s employees.

 

(e)                                  Enforceability. The parties acknowledge and
agree that the restrictions set forth in this Section 3 are narrowly tailored to
protect the legitimate interests of the parties and are reasonable. If, however,
at the time of enforcement of any of the provisions of this Section 3 a court
holds that the restrictions stated herein are unreasonable under the
circumstances then existing or are otherwise illegal, invalid or unenforceable
in any respect by reason of its duration, definition of geographic area or scope
of activity, or any other reason, the parties hereto agree that the maximum
period, scope or geographical area reasonable or otherwise enforceable under
such circumstances shall be deemed automatically substituted for the stated
period, scope or area, but the validity, legality and enforceability of such
provision shall not in any way be affected or impaired thereby in any other
jurisdiction and the remainder of this Agreement shall remain in full force and
effect. The parties also acknowledge and agree that in the event any provision
of this Section 3 is declared void or unenforceable by any court in any state,
such determination shall not affect any other provision of this Section 3.

 

Section 4.                                          Confidentiality.

 

(a)                                 Acknowledgement. Employee acknowledges and
agrees that: (i) Employee during the term of the Original Noncompetition
Agreement had access to and acquired, and during the Term will have access to
and will acquire, certain confidential and proprietary information relating to
the business and operation of the Company, including but not limited to
information with respect to the existing and contemplated services, products,
trade secrets, ideas, know how, research and development, formulas, models,
compilations, processes, inventions, computer code generated or developed,
software or programs, related documentation, business and financial methods or
practices, plans, pricing, operating margins, marketing, merchandising and
selling techniques and information, customer lists, details of customer
agreements, sources of supply, employee compensation and benefit plans, customer
records and data of the Company, and other confidential information relating to
the policies, operating strategies, expansion strategies or business strategies
or other confidential or proprietary information of the Company (collectively,
the “Confidential Information”); (ii) the Confidential Information is the
property of the Company; (iii) the use, misappropriation or disclosure of the
Confidential Information would constitute a breach of trust and could cause
irreparable injury to the Company; and (iv) it is essential to the protection of
the Company’s good will and to the maintenance of the Company’s competitive
position that the Confidential Information be kept secret and that Employee not
disclose the Confidential Information to others or use the Confidential
Information to Employee’s own advantage or the advantage of others.

 

(b)                                 Non-Disclosure of Confidential Information.
Employee covenants and agrees to hold and safeguard the Confidential Information
in trust for the Company, its successors and assigns, and agrees that Employee
shall not, without the prior written consent of the Company, misappropriate or
disclose or make available to anyone at any time, any of the Confidential

 

--------------------------------------------------------------------------------


 

Information, whether or not developed by Employee; provided, however, that the
foregoing shall not apply to: (i) any information generally available to the
public or which becomes generally available to the public through no fault of
Employee, but only from and after the date such information becomes so
available; (ii) any information obtained by Employee from a third party which
Employee has no reason to believe, after reasonable inquiry, is violating any
obligation of confidentiality to the Company; or (iii) any information Employee
is required by law to disclose provided that the Company is promptly given
advance notice of and an opportunity to contest such disclosure.

 

(c)                                  Permitted Disclosures.  Nothing in this
Agreement shall prohibit or restrict Employee from lawfully (i) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by any governmental or regulatory agency, entity, or
official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to Employee individually from any such Governmental Authorities;
(iii) testifying, participating or otherwise assisting in an action or
proceeding by any such Governmental Authorities relating to a possible violation
of law; or (iv) making any other disclosures that are protected under the
whistleblower provisions of any applicable law.  Additionally, pursuant to the
federal Defend Trade Secrets Act of 2016, Employee shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (i) is made (A) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney; and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made to Employee’s attorney in relation to a lawsuit for
retaliation against Employee for reporting a suspected violation of law; or
(iii) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.  This Agreement does not require
Employee to obtain prior authorization from the Company before engaging in any
conduct described in this paragraph, or to notify the Company that Employee has
engaged in any such conduct.

 

Section 5.                                          Intellectual Property.
Employee understands and acknowledges that the Company shall have the sole and
exclusive rights to anything relating to its actual or prospective business
which the Employee conceives or works on, either in whole or in part, while
employed by the Company and that all such work product shall be the property of
the Company as “works for hire” under federal law and may also constitute the
Company’s confidential and proprietary information. Accordingly, Employee agrees
that he:

 

(i)                                     will promptly and fully disclose all
such items to the Company and will not disclose such items to any other Person
without the Company’s prior written consent;

 

(ii)                                  will maintain on the Company’s behalf and
surrender to the Company upon termination of his/her employment appropriate
written records regarding all such items;

 

(iii)                               will, but without personal expense, fully
cooperate with the Company, execute all papers and perform all acts requested by
the Company to establish, confirm or protect its exclusive rights in such

 

--------------------------------------------------------------------------------


 

items or to enable it to transfer legal title to such items, together with any
patents that may be issued;

 

(iv)                              will, but without personal expense, provide
such information and true testimony as the Company may request regarding such
items including, without limitation, items which Employee neither conceived nor
worked on but regarding which Employee has knowledge because of Employee’s
employment with the Company;

 

(v)                                 hereby assigns to the Company, its
successors and assigns, exclusive right, title and interest in and to all such
items, including any patents which have been or may be issued; and

 

(vi)                              hereby agrees that only such items in which
Employee personally holds or claims an interest and which are not subject to
this Agreement are listed on the Ownership Schedule attached hereto. The absence
of an Ownership Schedule means that no such items exist.

 

Section 6.                                          Injunctive Relief. Employee
acknowledges and agrees that in the event of any breach by Employee of any of
Employee’s covenants or agreements contained herein, including, without
limitation, a breach of Sections 3, 4, and 5, the Company would suffer
substantial and irrevocable harm and money damages would not be a sufficient
remedy for such a breach. Therefore, in the event of any such breach and in
addition to any other remedy the Company may have at law or in equity in the
event of any such breach, the Company shall be entitled to seek and receive
specific performance and temporary, preliminary and permanent injunctive relief
from any breach of any of the covenants or agreements of this Agreement from any
court of competent jurisdiction without the necessity of proving the amount of
any actual damages to it resulting from such breach.

 

Section 7.                                          Miscellaneous.

 

(a)                                 Notice. All notices, consents, waivers, and
other communications under this Agreement must be in writing and will be deemed
to have been duly given:

 

(i)                                     two days after deposit in the mail, if
sent first-class United States mail;

 

(ii)                                  when delivered by hand (with written
confirmation of receipt);

 

(iii)                               when sent by facsimile (with written
confirmation of receipt), provided that a copy is mailed by registered mail,
return receipt requested; or

 

(iv)                              when received by the addressee, if sent by a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses and facsimile numbers set forth below (or to

 

--------------------------------------------------------------------------------


 

such other addresses and facsimile numbers as a party may designate by notice to
the other parties):

 

if to Employee:

 

if to the Company:

 

Cactus Wellhead, LLC

920 Memorial City Way, Suite 300

Houston, TX 77024

Facsimile: 713-396-5810

 

(b)                                 Assignment; Binding Effect. Neither the
rights nor the obligations under this Agreement may be assigned by Employee
without the written consent of the Company, which may be withheld for any
reason. This Agreement shall be binding upon and inure to the benefit of
Employee and his heirs, personal representatives, and assigns. This Agreement
shall be binding upon and inure to the benefit of the Company and its successors
and assigns. Employee’s obligations under this Agreement shall be binding upon
Employee regardless of which office(s) of the Company Employee is employed at or
position(s) Employee may hold and shall inure to the benefit of any successors
or assigns of the Company.

 

(c)                                  Choice of Law. This Agreement shall be
governed by the laws of the State of Texas, without regard to principles of
conflicts of law thereof.

 

(d)                                 Amendment; Waiver. No modification or
amendment to this Agreement shall be valid unless made in writing and signed by
all parties hereto. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.

 

(e)                                  Severability. Nothing contained in this
Agreement shall be construed as requiring the commission of any act contrary to
law. If any provision of this Agreement is or becomes or is deemed invalid,
illegal or unenforceable in any jurisdiction, such provision (expressly
including, without limitation, any provision set forth in Section 3), shall be
deemed amended to conform to the applicable laws of such jurisdiction so as to
be valid and enforceable.

 

(f)                                   Headings. The headings in this Agreement
are intended solely for convenience and shall be disregarded in interpreting it.

 

(g)                                  Entire Agreement. This Agreement sets forth
the entire understanding of the parties to this Agreement regarding the subject
matter hereof and supersedes all prior agreements (including, without
limitation, the Original Noncompetition Agreement), arrangements,

 

--------------------------------------------------------------------------------


 

communications, representations and warranties, whether oral or written, between
the parties regarding the subject matter hereof.

 

(h)                                 Counterparts; Facsimile Signatures. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement. A signature hereto sent or delivered by facsimile or other electronic
transmission shall be as legally binding and enforceable as a signed original
for all purposes.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee has executed this Agreement and the Company has
caused this Agreement to be executed on its behalf as of the Effective Date.

 

 

CACTUS WELLHEAD, LLC

 

 

 

 

 

By:

/s/ Scott Bender

 

Name:

Scott Bender

 

Title:

President

 

I, Joel Bender, acknowledge and agree that I was given ample opportunity to
evaluate this Agreement before I signed it, that I wish to accept the benefits
of employment by the Company, that I understand the restrictions upon me as to
competition after termination of my employment and I believe them to be
reasonable and necessary to protect the Company, and that the Company will be
entitled to stop, by court injunction, any violation of the restrictions by me.

 

 

EMPLOYEE

 

 

 

 

 

/s/ Joel Bender

 

Joel Bender

 

--------------------------------------------------------------------------------